Title: To Benjamin Franklin from Thomas Pottar, 27 October 1778
From: Pottar, Thomas
To: Franklin, Benjamin


May it plase your Excellency
Havre de Grace prison October 27th. 1778
To pardon the Liberty I take in trubling your honor to aquaint you that in the year Sevnty Six I left Amerca with Capt. Sheffild in the whale fishen and was bound to Holland with Our Oil but had the Misfortin to be takin in the English Chanel by the gray hound Cutter, whar I was Kept til I Run a way up to London, and Could get no Opurtunity of geting home to my father and was a bleched to hide for a long time from the Press, till I got on Bord of a Brig which Belonged to the frinds of Amerca, The Owner name which I make no dout you Know, is Mr. Williams, in wappin [Wapping] and Mr. Powel, that what Ever Monny I had to Spar I Gave to Relive my Contry men, the brig was Command by our Capt. Clark, who is an Amerca, but this Voydge had the Missfortin to be takin, by a french prvter and brought in har, would for Ever be thankful to your honor to Remove me to Amerca or on bord Aney Amercan priveteer, my broth is now Captain of an Amerca privateer and my fathr is well known to the Congres his nam is Capt. Jams Potter, now in Amerca. I Rest your honors most Obedgent Humble Servant
Thos. Pottar
would be thankful to your honr to make one of your Sarvants Send me an Ancer
 
Addressed: To / His Excellency Benn. Franklin / Paris
Notation: Thos Potter Whaleman 27 Octr. 1778
